PER CURIAM:
IT IS ORDERED that the petition for rehearing filed in the above entitled and numbered cause by Plaintiff-Appellee Tsakos Shipping & Trading, S. A., be and the same is hereby GRANTED. Insofar as our earlier opinion may be read as reversing the Order and Interlocutory Decree entered by the District Court on August 2, 1978, in its finding of in rem liability of defendant M/T TABOGA to plaintiff Tsakos Shipping & Trading company, this was not the intent of the court. We therefore clarify our opinion and judgment by adding to it that insofar as the above Order sustains Plaintiff’s motion for judgment on the pleadings against Defendant M/T TABOGA, her engines, tackle, etc.,1 and directs that the issue of damages be litigated it is
AFFIRMED.

. The China, 74 U.S. (7 Wall.) 53, 19 L.Ed. 67 (1869).